Citation Nr: 1017213	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by nightmares with related sleep impairment, 
flashbacks, chronic depression, infrequent panic attacks, 
avoidance of crowds, and self-isolation.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his PTSD has increased 
in severity such that an evaluation higher than 50 percent is 
warranted.  Specifically, he argues that the currently 
assigned evaluation does not take into account that he has 
not worked since 2002, has experienced increased 
symptomatology due to news coverage of the Global War on 
Terror, and has been given Global Assessment of Functioning 
scores reflecting a lower level of social and occupational 
functioning than that contemplated by the currently assigned 
evaluation.

Increased Evaluation Claim

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 50 percent evaluation is currently in effect for the 
Veteran's service-connected PTSD, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 
9411 is subsumed into the General Rating Formula for Mental 
Disorders (General Rating Formula).  Under the General Rating 
Formula, the currently assigned 50 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

After thorough review, the Board finds that the probative and 
persuasive evidence of record does not support an evaluation 
greater than 50 percent for the Veteran's service-connected 
PTSD.  Initially, there is no evidence of impaired impulse 
control or spatial disorientation during the appeal period; 
judgment was noted to be normal, and orientation full in all 
spheres, during all mental status examinations of record.  
Similarly, the record does not reflect neglect of personal 
hygiene, or abnormal speech; at the November 2008 VA 
examination, hygiene was noted to be good, and the Veteran's 
speech was found to be of normal rhythm, rate, and volume.  
There is also no evidence of active suicidal ideations or 
related plans during the appeal period.  Although the Veteran 
noted a history of suicidal ideations at the February 2008 
and November 2008 VA examinations, a June 2008 suicide risk 
assessment was negative, and the Veteran denied suicidal 
ideations during VA outpatient visits in April 2007, July 
2007, January 2008, June 2008, and December 2008.

At the February 2008 VA examination, the Veteran reported 
experiencing panic attacks, but not so frequently that the 
Veteran was within a constant state of panic.  Similarly, the 
record as a whole reflects that the Veteran has chronic 
moderate depression; his separate diagnosis of major 
depression, which multiple VA clinicians found was secondary 
to his PTSD, confirms this.  However, neither the Veteran's 
panic attacks nor his depression appear to be so severe as to 
affect his ability to function more than the currently 
assigned evaluation.  Additionally, the Veteran reported at 
the February 2008 VA examination that he was "obsessed with 
Vietnam," having daily thoughts of the events that occurred 
while he was there.  While these symptoms are recognized, the 
record does not show that they interfered with his routine 
activities such as hygiene, eating, or family engagements.  

A veteran's level of social and occupational functioning is 
the crux of any evaluation assigned under the General Rating 
Formula.  In this case, the Board finds that the Veteran has 
moderate social impairment and mild occupational impairment, 
such that the currently assigned 50 percent evaluation is 
correct.  The Veteran has been married for more than 20 
years, and while it is noted that his relationship with his 
spouse is troubled, they are in counseling and are working to 
resolve their marital issues.  The record also reflects that 
the Veteran has a relationship with his children, and has a 
few friends, as noted in the February 2008 VA examination 
report.  It is clear that the Veteran's primary social 
dysfunction results from his self-isolation, and his 
avoidance of crowds; these tendencies are well-documented in 
the record.  However, it is also clear that the Veteran has a 
good relationship with his immediate and extended family, and 
engages in events with them, to include attending a Veterans 
Day parade in November 2008.  Thus, while the record shows 
the Veteran's difficulty with establishing and maintaining 
social relationships, it does not show an inability to form 
and continue social relationships, as contemplated by the 
next highest evaluation.

Similarly, the level of occupational impairment shown by the 
record is no more than mild.  The record reflects that the 
Veteran has been unemployed since 2002, but the probative and 
persuasive evidence does not show that it is due to his PTSD 
symptomatology.  The Veteran reported at the February 2008 VA 
examination that he last worked five years prior, until his 
company "folded," and had been unable to find new work 
because "nobody is hiring."  The November 2008 VA 
examination report provided more detail, noting that the 
Veteran had worked for 30 years for a graphic design company, 
advancing in the ranks until the company closed down, at 
which time he was forced into retirement.  To that end, the 
Veteran denied any particular occupational difficulties, 
except for occasional frustration in deferring to his 
customers' wishes.  As such, the probative and persuasive 
evidence confirms the November 2008 VA examiner's conclusion 
that the Veteran had only mild occupational impairment 
secondary to his PTSD symptoms during the course of the time 
he was employed.  

A Global Assessment of Functioning (GAF) score of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (Fourth Edition, 1994) (DSM-IV).  A GAF score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  

A GAF score does not automatically equate to any particular 
percentage in the Rating Schedule; rather, it is but one 
factor to be considered in conjunction with all the other 
evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2009).  To that 
end, during the appeal period, a GAF score of 40 was assigned 
during January 2008 and June 2008 VA outpatient visits, and a 
GAF score of 55 was assigned during the February 2008 and 
November 2008 VA examinations.  The Veteran's treating 
psychiatrist noted in the June 2008 VA outpatient record that 
he did not agree with the GAF score of 55 assigned by the 
February 2008 VA examiner, arguing that such a score 
overestimated the Veteran's current level of functioning.  

However, the probative and persuasive evidence in this case 
reflects that the Veteran's PTSD symptomatology more closely 
contemplates the criteria of the 51-60 GAF range, and more 
importantly, of the 50 percent evaluation criteria.  As the 
November 2008 VA examiner noted, the Veteran's occupational 
impairment was mild during his most recent period of 
employment, in that the Veteran worked for 30 years at the 
same company, and got along with his coworkers, but sometimes 
had to refrain from arguing with them.  Similarly, the VA 
examiner noted moderate social impairment stemming from his 
tendency to self-isolate; this is consistent with the 
Veteran's report at the February 2008 VA examination that he 
had few friends and spent most of his time with his extended 
family, to include the above-noted trip to a Veterans Day 
parade.  

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluation in this case is not 
inadequate.  Thun, 22 Vet. App. at 115.  An evaluation in 
excess of that currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the Veteran is seeking an increased evaluation.  In 
the Veteran's case, the medical evidence of record does not 
support such a higher evaluation.  The different disability 
evaluations for PTSD, as for all psychiatric disorders 
evaluated under the General Rating Formula, are predicated on 
social and occupational impairment.  Thus, because the 
probative and persuasive evidence of record does not reflect 
that the Veteran's PSTD, alone, shows such an 'exceptional or 
unusual disability picture' that goes beyond the limits of 
the schedular criteria, those criteria are sufficient with 
which to rate the severity of his PTSD.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact 
his occupational functioning in certain capacities, the 
record does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluation.  See Thun, 22 Vet. App. at 
115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

Consideration has been given to the Veteran's treating 
psychiatrist's contention, as noted in January 2008 and June 
2008 VA outpatient records, that the Veteran was "deserving 
of an increase in his VA service-connected disability for his 
PTSD."  However, the Board, not a treating or examining 
physician, is the finder of fact in determining whether an 
increased evaluation is warranted on appeal.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  More importantly, the 
probative and persuasive evidence of record discussed above 
does not warrant a rating in excess of 50 percent for PTSD at 
any time during the appeal period.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for an increased evaluation for PTSD.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A January 2008 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that January 
2008 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained; he has not identified 
any pertinent private treatment records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in February 2008 and November 
2008; the Veteran has not argued, and the record does not 
reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

At the February 2008 VA examination, the Veteran indicated 
that he was in receipt of Social Security Administration 
(SSA) disability benefits as a result of both nonservice-
connected orthopedic disorders and his service-connected 
PTSD.  However, there is no reasonable possibility that any 
SSA records would substantiate the Veteran's claim for an 
increased rating because on the question of current severity 
of symptomatology, as any available SSA record evidence would 
be far outweighed by more contemporaneous and probative VA 
treatment records and two comprehensive VA examinations.  The 
VA treatment records contained in the Veteran's claims file, 
dated from April 2005 through December 2008, more than 
adequately document the Veteran's treatment for, and 
manifestations of, his PTSD, and are therefore sufficient on 
which to decide his claim on appeal.  Moreover, the Veteran 
has not identified any records generated by non-VA treatment 
for PTSD; thus, the records considered by SSA with respect to 
the Veteran's PTSD likely consist of those VA outpatient 
treatment records already associated with the claims file.  
Therefore, any SSA records created for the purpose of 
establishing SSA disability status would not contain any more 
current or more probative findings on the question of current 
severity of symptoms.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


